BREWER, J.
In their petition for reconsideration of our decision in Edwards v. Saleen-Degrange, 161 Or App 156, 984 P2d 854 (1999), defendants Jim and Eula Saleen-Degrange suggest that, because we reversed and vacated all or part of the other judgments involved in this case, we should also vacate those portions of the trial court’s judgment for costs and disbursements in favor of plaintiffs and defendants Dean and Storaci. We agree and modify the disposition accordingly.
Reconsideration allowed; disposition modified; summary judgment on existence of road reversed and remanded; those portions of paragraphs 2, 4, and 5 of the trial court’s final judgment dated October 3, 1997, relating to boundary between Lots 6, 7, and 8 and Lot 11 and to implied easements in favor of Lots 6, 7, and 8 vacated and remanded; paragraphs 1 and 3 of the judgment for costs and disbursements, dated December 9, 1997, vacated and remanded; otherwise affirmed.